DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent #7561407), in view of Cai et al (U.S. Pub #2013/0334658).
With respect to claim 21, Chen teaches an integrated circuit comprising: 
a first electrode pair in a first metallization layer (Fig. 2A, M4) and including a first electrode having a first bus with first electrode fingers connected to and extending in a first direction away from the first bus (Fig. 2A, fingers/bus A of portion I and III); and 
a second electrode having a second bus extending along and spaced from the first bus and having a plurality of second electrode fingers connected to and extending away from the second -9-Serial No.: 16/051,376Examiner: Sandvik, Benjamin P.Attorney Docket No. AA6737-USArt Unit: 2826bus in a second direction opposite the first direction (Fig. 2A, fingers/bus B of portions II and IV), wherein the second electrode fingers face away from the first electrode fingers, wherein the first electrode fingers face away from the second electrode fingers; 
a second electrode pair in a second metallization layer (Fig. 2A, M2) positioned below the first metallization layer, the second electrode pair including a third electrode having a third bus with third electrode fingers connected to the third bus and extending in the first direction away from the third bus (Fig. 2A, fingers/bus A of portion I and III), wherein each of the third electrode fingers is aligned below and corresponds to one of the first electrode fingers (Col 3 Ln 61 to Col 4 Ln 2; it is noted that Chen teaches that fingers A of the first electrode in layer M4 should be superposed with fingers B of the third electrode in layer M2); 
a fourth electrode having a fourth bus with fourth electrode fingers connected to the fourth bus and extending in the second direction away from the fourth bus (Fig. 2A, fingers/bus B of portions II and IV), wherein the fourth bus extends along and is spaced from the third bus, and wherein the each of the fourth electrode fingers is positioned below and corresponds to one of the plurality of second electrode fingers (Col 3 Ln 61 to Col 4 Ln 2; it is noted that Chen teaches that fingers B of the second electrode in layer M4 should be superposed with fingers A of the third fourth electrode in layer M2), wherein the fourth electrode fingers face away from the third electrode fingers, wherein the third electrode fingers face away from the fourth electrode fingers; 
wherein the third bus is electrically connected to the second bus; and wherein the fourth bus is electrically connected to the first bus (Col 4 Ln 60-66).
Chen does not teach that the first electrode fingers are in alignment with the second electrode finger, and the third electrode fingers are in alignment with the fourth electrode fingers. 
Cai teaches a capacitor arrangement, wherein first and second electrode fingers face away from each other, and that the first electrode fingers (Fig. 2A, 201A) are in alignment with the second electrode fingers (Fig. 2A, 201B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the capacitor fingers of Chen such that the first electrode fingers are in alignment with the second electrode finger and the third electrode fingers are in alignment with the fourth electrode fingers, as taught by Cai in order to provide an arrangement that will cancel out process variations along horizontal and vertical directions (Paragraph 23), which will minimize capacitance mismatch on the chip (Paragraph 26). 

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826